UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1735



KEVIN POTTER; MARGUERITE C. POTTER,

                                          Plaintiffs - Appellants,

          versus


CRESTWOOD GOLF CLUB, INCORPORATED; CRESTWOOD
PARTNERSHIP; JOHN BOYD; WALTER BRYANT; DALE
BRYANT; GEORGE SPRUCE MCCAIN; CLAUDE MCCAIN;
JACK DICKEY; DICKEY COMPANY; KELLY CANNON;
MCCAIN FINANCIAL GROUP, INCORPORATED; SOUTH
CAROLINA NATIONAL BANK; WILLIAM BERRY; SCOTTS-
DALE INSURANCE COMPANY; STEPHANIE E. MOORE,

                                            Defendants - Appellees,

          and


JAMES MOSTELLER, III; SOUTH CAROLINA DEPART-
MENT OF HEALTH AND ENVIRONMENTAL CONTROL;
MICHAEL CHAPPELL; JAMES S. WILLIAMSON, JR.,
                                                        Defendants.




                            No. 96-1854



KEVIN POTTER, as assignee of Dale Potter,

                                             Plaintiff - Appellant,
          versus

CRESTWOOD GOLF CLUB, INCORPORATED; CRESTWOOD
PARTNERSHIP; JOHN BOYD; WALTER BRYANT; DALE
BRYANT; CLAUDE MCCAIN; MCCAIN FINANCIAL GROUP,
INCORPORATED; GEORGE SPRUCE MCCAIN,

                                          Defendants - Appellees.




                           No. 96-1883



KEVIN POTTER; MARGUERITE C. POTTER,

                                         Plaintiffs - Appellants,

          versus


CRESTWOOD GOLF CLUB, INCORPORATED; CRESTWOOD
PARTNERSHIP; JOHN BOYD; WALTER BRYANT; DALE
BRYANT; GEORGE SPRUCE MCCAIN; CLAUDE MCCAIN;
JACK DICKEY; DICKEY COMPANY; KELLY CANNON;
MCCAIN FINANCIAL GROUP, INCORPORATED; SOUTH
CAROLINA NATIONAL BANK; WILLIAM BERRY; SCOTTS-
DALE INSURANCE COMPANY; STEPHANIE E. MOORE,

                                          Defendants - Appellees,
          and


JAMES MOSTELLER, III; SOUTH CAROLINA DEPART-
MENT OF HEALTHAND ENVIRONMENTAL CONTROL;
MICHAEL CHAPPELL; JAMES S. WILLIAMSON, JR.,

                                                      Defendants.




                                2
Appeals from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CA-94-2047-5-22BC, CA-95-4046-5-22-BC)


Submitted:   April 30, 1998                Decided:   May 27, 1998


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Potter, Marguerite C. Potter, Appellants Pro Se.        James
Drayton Nance, HENDERSON & SALLEY, Aiken, South Carolina; James
Donovan Mosteller, III, AUGUSTA FIBERGLASS, Blackville, South
Carolina; Jack Dickey, THE DICKEY COMPANY, Bamberg, South Carolina;
Frederick Albert Gertz, GERTZ & MOORE, Columbia, South Carolina;
Stanley Harold McGuffin, Sr., SINKLER & BOYD, P.A., Columbia, South
Carolina; Mark Wester McKnight, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In No. 96-1854, Appellants appeal the district court's order

dismissing their civil action alleging breach of contract and other

related claims. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Potter v. Crestwood
Golf Club, No. CA-95-4046-5-22-BC (D.S.C. Apr. 18 & May 17, 1996).

     In No. 96-1735 and No. 96-1883, Appellants appeal the district

court's order dismissing their civil action alleging breach of con-

tract and other related claims. We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Potter v. Crest-
wood Golf Club, No. CA-94-2047-5-22BC (D.S.C. May 19, Oct. 20 &

Nov. 28, 1995; Apr. 18 & May 21, 1996).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                4